Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 1/13/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim(s) 1-5, 11-13, 21-24, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. (US20040052076A1; hereinafter, “Mueller”).
	Regarding independent claim 1, Mueller discloses a Light-Emitting Diode (LED) light system (see FIGs. 1-2) comprising: 
a plurality of LED groups connected in parallel, each of the plurality of LED groups comprising one or more LEDs connected in series (FIGs. 1-2 and ¶ 168: LEDs are connected in various configurations of parallel LED strings); 

a control subsystem electrically coupled to the power circuit for individually controlling each output of the power circuit for adaptively controlling an operation of the corresponding LED group coupled to said output (Fig. 2 shows the separate outputs of a central controller, which comprises a power circuit shown in fig. 1 as element 114. Therefore, it is implied by the figure that both the power and control are separately connected to each lighting element; also see FIG. 69: each LED string is separately controlled via PWM).
Regarding claim 2, Mueller discloses the LED light system of claim 1, wherein the control subsystem is configured for individually controlling each output of the power circuit for controlling the operation of the corresponding LED group coupled to said output for adapting to one or more characteristics thereof (Fig. 2 shows the separate outputs of a central controller, which in tum transmits information to each lighting element's individual controller).
Regarding claim 3, Mueller discloses the LED light system of claim 1, wherein each of the plurality of LED groups comprises a same number of LEDs (Fig. 3 shows an arrangement of LED groups 304 having the same number of LEDs in each group).
Regarding claim 4, Mueller discloses the LED light system of claim 1, wherein at least two of the plurality of LED groups comprise different numbers of LEDs (see ¶ 202).
Regarding claim 5, Mueller discloses the LED light system of any one of claim 1, wherein at least a first one of the plurality of LED groups further comprises a switch electrically coupled to the one or more LEDs in series; and wherein the control subsystem is electrically coupled to the switch for selectively enabling or disabling said at least the first one of the plurality of LED groups (FIG. 2: lighting unit controllers 208 imply use of switches since PWM may be used, ¶ 200; also see FIG. 69: each LED string is separately controlled via PWM).
Regarding claim 11, Mueller discloses the LED light system of any one of claim 1 further comprising: 
a communication subsystem (see ¶ 274: wireless dimmer control); and 
wherein the control subsystem is coupled to the communication subsystem for receiving and transmitting instructions for controlling the operation of the plurality of LED groups (see ¶¶ 240, 274 and Fig. 17 describe the communication between the lighting devices).
Regarding claim 12, Mueller discloses the LED light system of any one of claim 1 further comprising: 
a motion sensor (¶ 185 motion sensors and signal source 124); and 
wherein the control subsystem is coupled to the motion sensor for receiving sensor data therefrom for controlling the operation of the plurality of LED groups (¶ 184 describes the variety of signals that can be received and processed by the system to modify the lighting qualities of the apparatus).
Regarding claim 13, Mueller discloses the LED light system of any one of claim 1 further comprising: 
a light sensor (¶ 185 light sensors and signal source 124); and 
wherein the control subsystem is coupled to the light sensor for receiving sensor data therefrom for controlling the operation of the plurality of LED groups (¶ 184 describes the variety of signals that can be received and processed by the system to modify the lighting qualities of the apparatus).
Regarding independent claim 20, Mueller discloses a method for controlling a plurality of Light-Emitting Diodes (LEDs) for lighting (see FIGs. 1-2), the method comprising: 
partitioning the plurality of LEDs into a plurality of LED groups connected in parallel, each of the plurality of LED groups comprising one or more of the plurality of LEDs connected in series (FIGs. 1-2 and ¶ 168: LEDs are connected in various configurations of parallel LED strings); 
individually powering each of the plurality of LED groups (FIG. 1 and ¶ 192: each power source controls a separate LED lighting unit); and 
individually controlling the powering of each LED group for adaptively controlling an operation of the LED group (Fig. 2 shows the separate outputs of a central controller, which comprises a power circuit shown in fig. 1 as element 114. Therefore, it is implied by the figure that both the power and control are separately connected to each lighting element; also see FIG. 69: each LED string is separately controlled via PWM).
Regarding claim 21, Mueller discloses the method of claim 20, wherein said individually controlling the powering of each LED group comprises: 
individually controlling the powering of each LED group for controlling the operation of the LED group for adapting to one or more characteristics thereof (Fig. 2 shows the separate outputs of a central controller, which in tum transmits information to each lighting element's individual controller).
Regarding claim 22, Mueller discloses the method of claim 20, wherein each of the plurality of LED groups comprises a same number of LEDs (Fig. 3 shows an arrangement of LED groups 304 having the same number of LEDs in each group).
Regarding claim 23, Mueller discloses the method of claim 20, wherein at least two of the plurality of LED groups comprise different numbers of LEDs (see ¶ 202).
Regarding claim 24, Mueller discloses the method of any one of claims 20, wherein said individually controlling the powering of each LED group further comprises: 
using a switch for selectively enabling or disabling at least a first one of the plurality of LED groups (FIG. 2: lighting unit controllers 208 imply use of switches since PWM may be used, ¶ 200).
Regarding claim 28, Mueller discloses the method of any one of claim 20 further comprising: 
receiving and transmitting instructions via a communication subsystem for controlling the operation of the plurality of LED groups (see ¶¶ 240, 274: wireless dimmer, for example; and, Fig. 17 describe the communication between the lighting devices).
Regarding claim 29, Mueller discloses the method of any one of claim 20 further comprising: 
detecting motion about the plurality of LED groups (¶ 185 motion sensors and signal source 124); and 
controlling the operation of the plurality of LED groups based on the motion-detection (¶ 184 describes the variety of signals that can be received and processed by the system to modify the lighting qualities of the apparatus).
Regarding claim 30, Mueller discloses the method of any one of claim 20 further comprising: 
sensing light about the plurality of LED groups (¶ 185 light sensors and signal source 124); and 
controlling the operation of the plurality of LED groups based on the light-sensing (¶ 184 describes the variety of signals that can be received and processed by the system to modify the lighting qualities of the apparatus).
Allowable Subject Matter
Claims 6-10,14-20 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844